Dismissed and Memorandum Opinion filed October 4, 2011.




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00571-CV
                                   ____________

                    VERONICA SPENCER DANIELS, Appellant

                                           V.

                          ROBERT HAMMOND, Appellee


                   On Appeal from the County Court at Law No. 1
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-CCV-045280


                     MEMORANDUM                    OPINION

      Appellant filed a timely notice of appeal from a June 20, 2011, order on a writ of
possession issued June 27, 2011. To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code ' 51.207 (same).

         On September 8, 2011, this court ordered appellant to pay the appellate filing fee on
or before September 23, 2011, or the appeal would be dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
a court order). Appellant has not paid the appellate filing fee or responded to this court’s
order.

         Accordingly, the appeal is ordered dismissed.


                                            PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                               2